Case 8:18-cv-02901-EAK-AEP Document 21 Filed 04/15/19 Page 1 of 2 PageID 90



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ANTHONY PEARSON,

       Plaintiff,

                    v.                             Case Number: 8:18-cv-02901-EAK-AEP

ALLY FINANCIAL, INC.,

       Defendant.

           JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE


       COMES NOW the Plaintiff, Anthony Pearson, and the Defendant, Ally Financial,

Inc., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel,

hereby stipulate to dismiss, without prejudice, each claim and count therein asserted by

Plaintiff against the Defendant, in the above styled action, with Plaintiff and Defendant to

bear their own attorney’s fees, costs and expenses.

     By:

      /s/Amanda J. Allen, Esq.                        /s/ Gillian Williston, Esq.
      Amanda J. Allen, Esquire                        Gillian Williston, Esquire
      Florida Bar No. 98228                           Florida Bar No. 14270
      Amanda@TheConsumerProtectionFirm.com            Troutman Sanders LLP
      William Peerce Howard, Esquire                  222 Central Park Ave., Suite 2000
      Florida Bar No. 0103330                         Virginia Beach, VA 23462
      Billy@TheConsumerProtectionFirm.com             Telephone: (757) 687-7500
      The Consumer Protection Firm, PLLC              Gillian.Williston @troutman.com
      4030 Henderson Blvd.                            Attorneys for Defendant
      Tampa, FL 33629
      Tele: (813) 500-1500
      Fax: (813) 435-2369
      Attorneys for Plaintiff
Case 8:18-cv-02901-EAK-AEP Document 21 Filed 04/15/19 Page 2 of 2 PageID 91




                                CERTIFICATE OF SERVICE

      I certify that on April 15, 2019, a copy of the foregoing document was served on all
counsel of record via CM/ECF.



                                           s/Amanda J. Allen, Esq.
                                             Amanda J. Allen, Esquire
                                             Florida Bar No. 98228
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Tele: (813) 500-1500
                                             Fax: (813) 435-2369
                                             Amanda@TheConsumerProtectionFirm.com
                                             Shenia@TheConsumerProtectionFirm.com
                                             Attorney for Plaintiff
